EXHIBIT 32.1 SECTION CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of uVuMobile, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William J. Loughman, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: (a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:March 10, 2008 By: /s/ WilliamJ.Loughman WilliamJ.Loughman President and Chief Executive Officer Chief Financial Officer and Principal Accounting Officer
